[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 236 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 237 
The question is, whether or not the deed of conveyance made by the plaintiff to the defendant Waddell, was effectual to convey a perfect title to the one-third of the premises of which Agnes Boerum died seized. And that depends upon the result of the inquiry, whether the deeds of Mrs. Bush, individually and as trustee of the will of Agnes Boerum to plaintiff conveyed such title to him.
The will was productive of an equitable conversion of the real estate of the testatrix into personalty; and, for the purpose of the execution of the trusts created by the will, it must be so treated. (Kane v. Gott, 24 Wend. 640; Stagg v. Jackson,1 N.Y. 206; Everitt v. Everitt, 29 id. 39.) By the terms of the will the entire estate of the testatrix was devised and bequeathed to the executors, and they were given the power of sale, for the purpose of distributing the proceeds as directed, that is to say, two-thirds of the amount to be paid to two distributees, and the income of the other third to Mrs. Bush while she remained the wife of her then husband. If she survived him she was to take the corpus of the fund, and if she did not it was to go to her lawful issue, if she left any surviving her, who reached the age of twenty-one years, otherwise it should go to her brother, Mr. Boerum, and her sister, Mrs. Vanderveer. *Page 240 
The executors took no title to the real estate as such. They were vested with a power to deal with it as personal estate for the purposes of the execution of trusts created by the will. And one question presented is whether the power of sale came within the duty of a trustee, as distinguished from that of an executor. The question as to where is located the line between the duties which fall upon an executor, and may be discharged by an administrator with the will annexed, and the powers which must be executed by a trustee, has been involved in some uncertainty in view of the apparent want of harmony in judicial opinion upon the subject. The theory upon which the distinction seems to have been founded is, that the duties of an executor pertain to the office, and those of a trustee to the person; that the character given to a trustee has relation to a personal trust, while that of an executor is official solely. Hence it has, in the more recent case of Mott v. Ackerman (92 N.Y. 553), been said by Judge FINCH, in speaking for the court, that "where the power granted or duty involved imply a personal confidence reposed in the individual over, above and beyond that which is ordinarily implied in the selection of an executor — the power and duty are not those of executors virtute officii and do not pass to the administrator with the will annexed." And when a discretionary power of sale is given to executors, or when, in the sense as applied to trusts, the duties imposed are active, the executors will be deemed trustees, and such powers cannot be executed by an administrator with the will annexed. (Cooke v. Platt, 98 N.Y. 35;  Ward v. Ward, 105 id. 68.)
In the present case the real estate, of which the testatrix died seized, became, by virtue of the direction in her will to sell for the purposes there mentioned, personalty as of the time of her death, upon the principle applicable to such case, that what is directed to be done by the will may be regarded as done at the time directed. The doctrine of equitable conversion rests upon that principle. (Pomeroy's Eq. Jur. § 161.) The power to receive the rents and profits of the land, intermediate the death of the testatrix and the sale, did not qualify *Page 241 
the character, as personalty, of the land in the hands of the executors. That is incidental to the direction to sell, and the rents and profits so received also have the character of personalty, and are assets in the hands of the executor. (Stagg
v. Jackson, 1 N.Y. 206; Lent v. Howard, 89 id. 169.) The title to the personalty vested in the executors by operation of law; and to accomplish the purpose of the imperative direction in the will in that respect, it was within their power, and imposed upon them as a duty, by virtue of their office, to execute the power of sale. (Lockman v. Reilly, 95 N.Y. 64; Meakings v.Cromwell, 5 id. 136; Bogert v. Hertell, 4 Hill, 492.) As the consequence of this, the proceeds of the sale, when received by the executors, would be legal assets in their hands, for which they would be required to account. (Hood v. Hood, 85 N.Y. 561. ) And if any duties were to follow, in respect to one-third of the fund, which would require the function of a trustee to execute, the executors, as such, would remain responsible for it until the severance in some manner by them of the trust fund. (In re Hood, 98 N.Y. 363.)
We have proceeded far enough to show the relation of the executors, as such, to the powers given by the will, sufficiently for the purpose of the question here. And it is unnecessary to consider the nature of the duties which would be assumed after the sale, in the management of the fund, the income of which they were directed to pay Mrs. Bush.
The power of sale was vested in the executors; and, in view of the later authority giving construction to the statute in that respect (2 R.S. 72, § 22), that power of sale would be taken by an administrator with the will annexed. (Mott v. Ackerman,92 N.Y. 539.) It is, however, contended by the plaintiff's counsel, that, notwithstanding the correctness of the proposition just stated, the power given to sell, created a trust for that purpose, and as such came within the jurisdiction of the Supreme Court; and, therefore, the acceptance of the resignation of Boerum as trustee, and the appointment of *Page 242 
Mrs. Bush as such by the court pursuant to the statute, was effectual to vest in the latter the power to make the sale. (1 R.S. 730, §§ 69, 70, 71.) There is no doubt about the power of the court to provide the means for the execution of a trust when there ceases to be a trustee to complete it. The statute provides that in case of death of a trustee of an unexecuted express trust, the trust shall vest in the Court of Chancery (now in the Supreme Court), with all the powers and duties of the original trustee, and shall be executed by some person appointed for the purpose under the direction of the court. (Id. § 68.) And that provision is applicable to powers in trust. (Id. 734, § 102.) It is said by text and judicial writers, to the effect, that the court of equity will not permit a trust to fail for want of a trustee to execute it. This means that the power of appointment of a trustee will be exercised by the court when occasion properly arises requiring it. Such were the cases of Leggett v.Hunter (19 N.Y. 445); Delaney v. McCormack (88 id. 174);Farrar v. McCue (89 id. 139); Cooke v. Platt (98 id. 35);Rogers v. Rogers (111 id. 228). And they are cited by counsel to support the contention that the trustee appointed by the court in the present case, was vested with the power to make the sale and conveyance in question. It may be observed that those cases presented express trusts and powers in trust within the Revised Statutes, and, therefore, came within the statute before referred to, providing for the appointment of trustees to execute such trusts, and the appointments were essential for the execution of the trusts. The power of sale given by the will in question, is not within the statutory term of express trusts, and no title passed to the executor of the land as such; and "a general power is in trust when any person or class of persons other than the grantee of such power, is designated as entitled to the proceeds or any portion of the proceeds or other benefits to result from the execution of the power." (1 R.S. 734, § 94.)
The statute upon the subject of trusts is not applicable to that created by this will, although analogous principles, to some *Page 243 
extent at least, are applied to those of personal property. (Kane v. Gott, 24 Wend. 640; Cutting v. Cutting, 86 N.Y. 545. ) It may be assumed that the power is inherent in the Supreme Court, without the aid of the statute, to administer trusts, in so far that it may, upon the death or disability of a trustee of an unexecuted trust, appoint another to execute it; and for adequate cause may remove a trustee and supply his place with another to complete the execution of a trust. This proposition is not applicable to an executor so far as relates to the duties of his office as such. As applied to him, the power is exclusively in the probate court.
The acceptance of the resignation, as trustee, of the person named as executor in the will did not, therefore, have the effect to relieve him from the execution, so far as it remained unexecuted, of the trust which was devolved upon him by virtue of the office of executor. (1 Perry on Trusts, § 281; In re VanWyck, 1 Barb. Ch. 565; Quackenboss v. Southwick, 41 N.Y. 117. ) While his relation as trustee, as distinguished from that of executor, may be treated as terminated by force of the order of the court, that of executor remained. And, as held in Mott
v. Ackerman (supra), the power to make the sale being within the functions of the office of the executor, there is no occasion to extend the inquiry whether it would be in the jurisdiction of the Supreme Court to appoint a trustee to execute such a trust or power as that in question, in the event of a vacancy in the office of executor, or whether the power must, in such case, necessarily be executed by an administrator with the will annexed. While the executor remains in his relation as such, the court cannot appoint a trustee to supersede him in the exercise of his functions as executor. It cannot be assumed, upon the findings of the trial court, that all the duties of that officer had been discharged by him at the time his resignation of trustee was accepted by the court. The conclusion must follow that the power to make the sale and conveyance remained in the executor, and that Mrs. Bush did not, through her appointment as trustee, take such power. This was the ground upon which the General *Page 244 
Term placed its determination, and, so far as appears, the inquiry there was not extended further than that.
There is a further question having relation to the validity of the provisions of the will, by which the testatrix sought to give the fund to the children of Mrs. Bush, if she left any surviving her, and in the event there mentioned. This question arises upon the statute which provides that "the absolute ownership of personal property shall not be suspended, by any limitation or condition whatever, for a longer period than during the continuance and until the termination of not more than two lives in being at the date of the instrument containing such limitation or condition; or if such instrument be a will, for not more than two lives in being at the death of the testator." (1 R.S. 773, § 1.) At the time of the death of the testatrix, Mrs. Bush had no children living, and she never has had any. But assuming that she does not survive her husband, and that on her death she leaves children surviving her under the age of twenty-one years, the inquiry arises whether the limitation over to them is valid, and that depends upon the determination of the further question whether the absolute ownership would then vest in such children. If it would, there would be no unlawful suspension. Otherwise it is difficult to see how the provision made for them by the will can be supported. The will does not, in terms, give the fund to the children, but directs the executors, in the events mentioned, to pay it to them. The postponement of the time of payment of a gift is not important, that alone will not qualify the absolute character of the ownership. The vesting of it is suspended if some period in the future is annexed to the substance of the gift. In the present case the conditions upon which the right of the children to take the fund depend are to or may arise in the future, beyond the time of the death of the mother, and the contingency is uncertain. The children must reach the age of twenty-one years; and if they do not, the fact that the direction is that the fund go to Mr. Boerum and Mrs. Vanderveer, is not consistent with the vesting of the absolute ownership in the children on the death of their *Page 245 
mother. It is, therefore, clear that in the case supposed, and which may arise if Mrs. Bush should leave children her surviving, the observance of the direction of the will will operate to suspend the absolute ownership of the fund for some period of time after her death. (Batsford v. Kebbell, 3 Ves. 363;Patterson v. Ellis, 11 Wend. 259; Warner v. Durant,76 N.Y. 133; Delaney v. McCormack, 88 id. 174, 183.)
Such suspension being for a time not dependent upon lives, and not more than two in being at the time of the death of the testatrix, renders the limitation over void unless it is saved by some provision of the statute. We find none in its support. While the suspension of the absolute power of alienation of real estate, may be extended beyond two lives limited, so as to embrace the period of minority of a child to whom the remainder is limited, and such suspension may be created by a contingent limitation of the fee (1 R.S. 723, §§ 15, 16; Id. 726, § 37), our attention is called to no statute qualifying in that or any manner, the effect of the provision before referred to, limiting the time of suspension of the absolute ownership of personal property. The consequence seems to be that the direction of the testatrix, by her will, to pay the fund to such children in the event mentioned, or on their failure to arrive at the age of majority to pay it to Mr. Boerum and Mrs. Vanderveer, was in contravention of the statute and void. (Manice v. Manice,43 N.Y. 303.) It follows that if Mrs. Bush does not survive her husband, the testatrix will have died intestate as to that fund; or in case the power of sale is not exercised by sale of the land during her life, the intestacy may be applicable to it as real estate; and such property, either as land or personalty, will, unless given other direction in the meantime by those having contingent interest in it, go to the heirs or next of kin of the testatrix — those who were such at the time of the death of the testatrix — and not to those who will be such at the time the contingency occurs which produces the intestacy. (1 R.S. 751; 2 id. 96; Hoes v. Van Hoesen, 1 Barb. Ch. 379; In re Kane,
2 id. 375.)
Such issue of Mrs. Bush, if she should leave any her *Page 246 
surviving, will, therefore, have no interest in this fund or property derived from the provisions of the will; and in the event she does not survive her husband, her interest is limited to a life estate, or to the income of the fund during her life. As a consequence, then and in that case, her brother and sister will be the only heirs and next of kin of the testatrix.
They have conveyed and transferred their unconditional and contingent interest in the property to her. By that conveyance Mrs. Bush acquired the entire beneficial interest in the property. This enabled her individually to convey it to the plaintiff. Her deed to the plaintiff had the effect to vest in him the title to the land. Since all the parties having any beneficial interest in it or its proceeds have thus joined in and made the conveyance, there remains no occasion for the exercise of the power of sale given by the will; and upon the principle that the beneficiaries in the equitable conversion of real property into personalty, may effectually elect to have a reconversion into realty and take it as land, rather than the proceeds of it, we think the exercise of such power of sale may be deemed dispensed with and defeated. (Story's Eq. Juris. § 793;Hetzel v. Barber, 69 N.Y. 1; Prentice v. Janssen,
79 id. 478; Armstrong v. McKelvey, 104 id. 179.)
In this case the beneficiaries are in a situation to do so, as the title of the property, treating it as land, was in those three, brother and two sisters, or some of them, and was nowhere else. There is, therefore, no intervening right of any other party to be prejudiced. The contingent and unconditional estates were united in Mrs. Bush by the conveyance to her. These views lead to the conclusion that the defendant has taken by the conveyance to him, the title which the plaintiff undertook to convey. But as the determination is made upon a ground not presented to or considered by the court below, the plaintiff should not have costs.
The order of the General Term should be reversed, and the judgment entered upon the decison of the trial court affirmed.
All concur.
Order reversed and judgment affirmed. *Page 247